Exhibit 10(g)

FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”) dated
as of March 15, 2007, is made by and among HARRISON STREET FUNDING, LLC, as
seller (the “Seller”), CHURCH & DWIGHT CO., INC., as initial Servicer (the
“Servicer”), MARKET STREET FUNDING LLC (formerly known as Market Street Funding
Corporation), as Issuer (the “Issuer”), and PNC BANK, NATIONAL ASSOCIATION, as
administrator (the “Administrator”).

WITNESSETH:

WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of January 16, 2003, by and among the Seller, the Servicer,
the Issuer, and the Administrator, as amended by that First Amendment to
Receivables Purchase Agreement dated as of September 26, 2003, as amended by
that Second Amendment to Receivables Purchase Agreement dated as of July 20,
2004, as amended by that Third Amendment to Receivables Purchase Agreement dated
as of April 12, 2006 (the “Receivables Purchase Agreement”), and desire to amend
the terms thereof as set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Receivables Purchase Agreement.

2. Amendment of Receivables Purchase Agreement.

(a) The definition of “Purchase Limit” set forth in Exhibit I of the Receivables
Purchase Agreement is hereby amended and restated as follows:

“Purchase Limit” means $115,000,000, as such amount may be reduced pursuant to
Section 1.1 (b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.

3. Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of the following condition
precedent:

(a) Legal Details; Counterparts. All legal details and proceedings in connection
with the transactions contemplated by this Amendment shall be in form and
substance satisfactory to the Administrator, and the Administrator shall have
received from the Seller, the Issuer, and the



--------------------------------------------------------------------------------

Servicer all such other counterpart originals or certified or other copies of
such documents and proceedings in connection with such transactions, in form and
substance satisfactory to the Administrator.

4. Amendment. The Receivables Purchase Agreement and other Transaction Documents
referred to herein and certain of the exhibits and schedules thereto are hereby
amended in accordance with the terms hereof and any reference to the Receivables
Purchase Agreement or other Transaction Documents in any document, instrument,
or agreement shall hereafter mean and include the Receivables Purchase Agreement
or such Transaction Document, including such schedules and exhibits, as amended
hereby.

5. Force and Effect. Each of the Seller and the Servicer reconfirms, restates,
and ratifies the Receivables Purchase Agreement, the Transaction Documents and
all other documents executed in connection therewith except to the extent any
such documents are expressly modified by this Amendment and each of the Seller
and the Servicer confirms that all such documents have remained in full force
and effect since the date of their execution.

6. Governing Law. This Amendment shall be deemed to be a contract made under and
governed by the internal laws of the State of New York (including for such
purposes Section 5-1401 of the General Obligations Law of the State of New
York).

7. Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8. Effective Date. This Amendment shall be effective as of and shall be dated as
of the date of satisfaction of the condition set forth in Section 3 of this
Amendment.

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 2 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO FOURTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.

 

HARRISON STREET FUNDING, LLC,

as Seller

By:  

 

Name:  

 

Title:  

 

CHURCH & DWIGHT CO., INC.,

as initial Servicer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO FOURTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

MARKET STREET FUNDING LLC (formerly known as Market Street Funding Corporation),

as Issuer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO FOURTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

 

Name:   John Smathers Title:   Vice President